                         Case 18-10512-KBO              Doc 2755         Filed 08/19/21         Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                    )
       In re:                                                       )     Chapter 11
                                                                    )
       Zohar III, Corp., et al.,1                                   )     Case No. 18-10512 (KBO)
                                                                    )
                                          Debtors.                  )     Jointly Administered
                                                                    )
                                     CERTIFICATION OF COUNSEL REGARDING
                                    SCHEDULING OF OMNIBUS HEARING DATES

                      The undersigned hereby certifies that he has obtained from the Court the omnibus hearing

   dates set forth on the proposed order attached hereto.



       Dated: August 19, 2021                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
              Wilmington, Delaware
                                                  /s/ Shane M. Reil
                                                  James L. Patton, Jr. (No. 2202)
                                                  Robert S. Brady (No. 2847)
                                                  Michael R. Nestor (No. 3526)
                                                  Joseph M. Barry (No. 4221)
                                                  Ryan M. Bartley (No. 4985)
                                                  Shane M. Reil (No. 6195)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  Counsel to the Debtors and Debtors in Possession




   1
     The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar III, Corp.
   (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar II 2005-1, Limited
   (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York,
   NY 10036.



23043617.22
